Exhibit EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT is entered into and effective as of July 1, 2008 (“Effective Date”), by and between LAPOLLA INDUSTRIES, INC., a Delaware Corporation (“Company”) and Ted J. Medford (“Executive”). W I T N E S S E T H: WHEREAS, Company desires to employ Executive and Executive desires to accept such employment to act as the Vice President of a new division to be formed for the purpose of designing, sourcing, marketing and selling spray polyurethane foam and application equipment, for residential, commercial and industrial insulation applications (“New Division”), subject to the terms and conditions hereinafter set forth. NOW THEREFORE, the parties hereto, in consideration of the premises and mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, agree as follows: 1.
